Citation Nr: 0022712	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-08 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
May 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

In January 1999 the RO denied service connection for 
hypertension.  The veteran appealed this decision in April 
1999.  A Statement of the Case was issued in May 1999.  No 
response from the veteran regarding hypertension has been 
subsequently documented.  Therefore, the issue of service 
connection for hypertension is not before the Board.  
38 C.F.R. § 20.302.  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records reveals no 
documentation of a hearing impairment.  Separation 
examination documented whispered voice as being 15/15 in both 
ears.  

The veteran's separation record shows that he served as a 
"Gun Crewman Heavy Artillery, Assistant Chief" for 14 
months of his service.  

In February 1947 the veteran submitted an application for 
service connection of a heart condition.  No reference to 
hearing loss was documented.  

In August 1998 the veteran submitted an application for, in 
pertinent part, entitlement to service connection for 
bilateral hearing loss.  

In January 1999 the RO denied service connection for 
bilateral hearing loss.  The veteran's representative 
appealed, contending that the veteran's 14 months of service 
as a gun crewman was evidence of in-service noise exposure.  

In April 1999 a Pure Tone Audiometry was performed at a 
private medical facility.  Hearing acuity was charted on a 
graph.  Pure tone thresholds, in decibels, were approximately 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
65
85
95
LEFT
15
15
30
50
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.

In his April 1999 substantive appeal, the veteran reported, 
in pertinent part, that, after taking his discharge physical 
examination, he was informed that he had lost most of the 
hearing in his right ear.  

In November 1999 the representative submitted a memorandum 
contending that the veteran had submitted a well-grounded 
claim.  The representative appeared to contend that the 
veteran's statements were sufficient to well-ground the claim 
since he was a combat veteran.  

In a January 2000 memorandum, the representative again 
contended that the claim was well-grounded, contending that 
the lack of an in-service diagnosis of hearing loss was not 
determinative.  It was also argued that it should be conceded 
that the veteran was exposed to loud noise while in the 
service, as he was a combat veteran.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  



When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for bilateral 
hearing loss must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.


In the case at hand, the record does not contain an actual 
current diagnosis of a hearing impairment.  It merely 
contains a single audiometry report without an actual medical 
interpretation or comment regarding the results of the 
report.  

However, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  

Review of the results of the April 1994 audiometry therefore 
indicates that the veteran has a current bilateral hearing 
disability.  Id.  

The veteran's representative has indicated that the veteran 
was engaged in combat and has contended that it should 
therefore be conceded that he was exposed to loud noise as a 
gun crewman.  It has been essentially contended that the 
veteran's statements, as a combat veteran, of in-service 
noise exposure, are sufficient to well-ground his claim.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  




Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  The 
reasons for granting or denying service-connection in each 
case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 
1991).  

However, contrary to the what the representative has 
contended, a combat veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 
12 Vet. App. 296, 303 (1999).  

With this in mind, even if it were conceded that the veteran 
was exposed to loud noise in service, there is no competent 
evidence in the record of a nexus between his current 
bilateral hearing loss and military service.  

There are no documented medical opinions or other competent 
evidence of record linking the veteran's current bilateral 
hearing loss disability to military service.  In fact, there 
is no post-service medical evidence in which the nature or 
etiology of his current bilateral hearing loss disability has 
been actually discussed or commented on.  See Caluza and 
Kessel, supra.  

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current bilateral hearing loss and his 
alleged continuity of symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  


The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current bilateral hearing loss is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his current bilateral hearing loss disability and 
service.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claim for service connection of bilateral 
hearing loss is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

